The State of TexasAppellee/s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 2, 2015

                                        No. 04-14-00742-CR

                                      Andres Solis VIELMA,
                                            Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 38th Judicial District Court, Uvalde County, Texas
                              Trial Court No. 2013-09-12304-CR
                          Honorable Bert Richardson, Judge Presiding


                                           ORDER
        On March 9, 2015, Appellant’s court-appointed attorney filed a brief pursuant to Anders
v. California, 368 U.S. 738 (1967). On March 17, 2015, this Court granted Appellant’s motion
requesting access to the appellate record. On March 18, 2015, Appellant filed a letter with this
Court seeking appointment of counsel to represent him on appeal. Appellant stated he believed
there were meritorious issues for appeal. Appellant’s court-appointed attorney filed a similar
letter on March 23, 2015, requesting the Court appoint counsel to review Appellant’s claims.

        To ensure Appellant was advised of his rights and understands the process to file a pro se
brief and to ensure there are no meritorious issues for appeal, this Court ordered Appellant’s
counsel to consult with Appellant, to review all issues he deems meritorious, and to advise this
Court if an Anders brief is still appropriate. Appellant’s court-appointed counsel responded as
ordered and now informs this Court she desires to retain the Anders brief. In addition, counsel
filed a supplement Anders brief. She also informs this Court Appellant has been advised of his
right to file a pro se brief.

        The Court is now assured Appellant has been consulted, advised of the merit of any
appeal and informed of his rights. Appellant has been provided a copy of the clerk’s record.
Therefore, if Appellant desires to file a pro se brief, he must do so within sixty days from the
date of this order. If the appellant files a pro se brief, the State may file a responsive brief no
later than thirty days after the date the appellant=s pro se brief is filed in this court. It is further
ORDERED that the motion to withdraw, filed by appellant=s counsel, is HELD IN ABEYANCE
pending further order of the court.
                                              _________________________________
                                              Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court